Third District Court of Appeal
                               State of Florida

                        Opinion filed August 25, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1513
                       Lower Tribunal No. 20-13381
                          ________________


                             Raul E. Roura,
                                  Appellant,

                                     vs.

                              Maydel Rego,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Victoria
Ferrer, Judge.

     Hoyos-Mejia, P.L., and Sandra Hoyos Mejia, for appellant.

     No appearance by appellee Maydel Rego.


Before EMAS, MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed.